Citation Nr: 0638464	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
eczema.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to July 
1959.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1, 12 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The notification letters issued in 
connection with the issues on appeal do not comply with the 
Kent ruling.  

A review of the file reveals that the veteran has been 
provided with several different standards with respect to new 
and material evidence.  The proper standard in this case 
states that:  "New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that is must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156 (2001). 

The record shows that several times in 2005, the RO attempted 
to provide the veteran with information regarding his appeal.  
However, correspondence to his last known address on [redacted] 
[redacted] was returned as undeliverable and correspondence sent to 
a [redacted] address was returned as 
"attempted, not known".  A phone call to the [redacted] 
address was answered by an individual who reported that the 
veteran had not lived at that address since 2002 and that he 
thought the veteran was hospitalized at the University of 
North Carolina Medical Center psychiatric ward.  

In light of the foregoing, it is the Board's conclusion that 
further development of this appeal is necessary.  Although it 
appears that the RO has been unable to locate the veteran, 
and therefore may find it difficult to provide him with a 
copy of any necessary notification letter, those facts do not 
obviate the requirement that the veteran and his 
representative be provided with the requisite notice.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant of what evidence 
would substantiate his petition to reopen 
his claims of entitlement to service 
connection for eczema and chronic fatigue 
syndrome.  Attempts to notify the 
appellant should include mailings to:

a.  The [redacted] address;

b.  The [redacted] 
address; and

c.  The University of North Carolina 
Medical Center psychiatric ward.

The chronic fatigue claim was last denied 
in a June 1992 Board decision, and the 
skin disorder claim was last denied in a 
February 1988 Board decision.   Comply 
with the Kent ruling, and advise the 
appellant of the evidence and information 
that is necessary to reopen these 
claims.   Advise the appellant of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.

2.  Then, readjudicate the claims on 
appeal, to include consideration of the 
proper version of 38 C.F.R. § 3.156.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


